Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11-17, 23-28, 31 and 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grossman (US 4913478) in view of Clark et al. (US 5474345) (Clark).
Grossman discloses a grain bin door system, the system comprising: a door frame (door frame shown on left side of Fig. 2) connected to the sidewall 12; the door frame having an upper frame member, a lower frame member and opposing side frame members; an inner door (one of cover members 6); the inner door connected to the door frame; wherein the inner door moves between an open position and a closed position; the inner door configured to transmit hoop stress across opposing side frame members; an outer door (door formed on right side of Fig. 2); the outer door connected to the door frame; wherein the outer door moves between an open position and a closed position.

Re claims 2, 14 and 25, insofar as the doors are connected to the door frame and the safety mechanism is connected to both inner and outer doors, the safety mechanism of Clark is indirectly connected to the door frame.
Re claims 3, 4, 15, 17, 26 and 28, the inner and outer doors are directly connected to the safety mechanism of Clark.
Re claims 11 and 23, the safety mechanism of Clark moves between an open position when the inner door is open, and a closed position when the inner door is closed.
Re claim 12, the safety mechanism of Clark facilitates latching the outer door closed when the inner door is closed.
Re claims 16 and 27, the safety mechanism of Clark prevents latching of the outer door when the inner door is open.
Re claim 24, the safety mechanism of Clark provides a visual indication that the inner door is open because the safety mechanism will be retracted and misaligned with respect to the opening in the outer door when the inner door is open and the outer door is closed. 
Re claims 34-36, the motivation for combining the references is the same.  Re claims 34-36, the method of use of the system and method of safely securing a grain bin door are disclosed because all of the steps are shown, the door assembly is provided, moving the inner door to a closed position, engaging the safety mechanism by a portion of the inner door, moving the safety mechanism to a closed .

Allowable Subject Matter
Claims 6-10, 18-22, 29-30 and 32-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






sjc /STEPHEN J CASTELLANO/      Primary Examiner, Art Unit 3733